Hotchkiss, J. (dissenting):
I see no error in excluding the questions put to the witness Smith by which it was sought to prove that the renewal note was taken in payment of the original note. The former was payable on demand and was for the exact amount of the latter plus accrued interest. The renewal note expressed nothing more than the legal relations of the parties as they then stood, based on the original note-. So far as appears there was no additional collateral or further security of any kind taken. The debt, evidenced by the original note, remained unpaid. It was for this debt with interest that the renewal note was taken and of which it was the mere evidence. If Smith had testified that the renewal note was taken in payment of the original note it would hot have affected the right of the trust company to continue to hold the plaintiff’s- collateral for the unpaid debt.
I think the judgment should be affirmed.
Judgment reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.